Citation Nr: 1147199	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  08-35 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for chronic yeast infections.  

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to September 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, in pertinent part, denied service connection for the above claimed disabilities.  The Pittsburgh, Pennsylvania, RO now maintains jurisdiction in this case.  

The Veteran provided testimony during an informal Decision Review Officer conference in May 2010.  A report from that conference is of record.  

The issues of entitlement to service connection for chronic yeast infections and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has current bilateral tinnitus that began in active service.  


CONCLUSION OF LAW

Tinnitus was incurred during active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating her claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating her claim.


Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, 
(2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").
Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

The Veteran contends that she incurred bilateral tinnitus as a result of noise exposure during service.  

Bilateral tinnitus was diagnosed or noted in an October 2010 VA examination conducted in conjunction with a claim for service connection for hearing loss.  The Veteran reported exposure to acoustic trauma during service in the form of night fires, explosions, and aircraft, generator, and heavy equipment noise without hearing protection.  She reported that her constant bilateral tinnitus began towards the end of her active duty military service in 1992.  Her DD 214 confirms that her military occupation specialty (MOS) was equipment records and parts specialist and she obtained a sharpshooter badge with a rifle.  

The Veteran is competent to report her in-service acoustic trauma and her reports are consistent with the circumstance of her service.  38 U.S.C.A. § 1154(a) (2011).

The Federal Circuit has held that lay evidence can be competent and sufficient to establish a diagnosis of a condition and when such symptoms began when a layperson is competent to identify the medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").    

Ringing in the ears is a symptom that a lay person could observe.  The Veteran is competent to report current symptoms of her claimed tinnitus and when such symptoms began.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  She reported such continuity at the October 2010 examination.  This report is contradicted by her December 2005 report of having had tinnitus for "about" two years; but a record from Tricare, dated in January 1999, suggests the possibility of tinnitus at that time.  

The evidence is in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for tinnitus.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for tinnitus is granted.  


REMAND

The Veteran contends that she incurred chronic yeast infections and hypertension during service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty training (ACDUTRA) or injury incurred or aggravated by inactive duty training (INACDUTRA).  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  Under 38 U.S.C.A. 
§ 101(22) (a) and (c) ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.  Id.
Her active duty service from October 1989 to September 1992 has been verified and corresponding treatment records have been associated with the claims file.  However, the Veteran provided the dates and unit information for additional service with the United States Army Reserves from December 1992 to October 2006, which has not been verified.  

As she has reported that she incurred each disease during service, all periods of the Veteran's active duty and ACDUTRA service must be verified and all treatment and personnel records must be obtained and associated with the claims file in accordance with 38 C.F.R. § 3.159 (2011).

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that indicate that a current disability may be associated with military service includes credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

Regarding the claimed chronic yeast infections, the Veteran claims that she incurred the disability due to the dye used in military uniforms during active duty and service in the Reserves.  Post-service treatment records document continued treatment for vaginal infections beginning several years after discharge from her initial period of active duty.  She was treated during her initial period of active duty service for monilial vaginitis (yeast infection) and mild vaginal infection as well as for gonorrhea.  A July 1992 separation examination did not document a vaginal disability.  Once all relevant service treatment records have been obtained, the Veteran must be provided with a VA examination to determine the etiology of her reported vaginal symptoms.  

Accordingly, the case is REMANDED for the following action:

1.  Verify all periods of the Veteran's service, including all periods of active service and ACDUTRA, and obtain any outstanding service treatment records.

2.  Once the above development has been completed, provide the Veteran with a VA gynecological examination to determine whether any current disability is related to service.  The examiner must review the claims folder and note such review in an examination report or addendum.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current chronic gynecological disability had onset in service or is otherwise related to a disease or injury in service, including exposure to the dye used in military uniforms during active service, or during ACDUTRA.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of her history, the reported in-service injuries, exposures, or events, and her current symptoms.

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  The agency of original jurisdiction should review the examination report to ensure that it contains the opinion and rationale requested in this remand.

4.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


